Citation Nr: 0207404	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-45 470A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas




THE ISSUE

Entitlement to service connection for a back disability.




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 RO decision which denied the 
veteran's claim of service connection for a back disability.

The record reflects that a limited power of attorney was 
executed in favor of the veteran's wife.  It does not appear 
that such power extended to the appeal process.


FINDINGS OF FACT

There is no competent medical evidence on file linking any 
current back disability to an injury or disease in service.  
Arthritis was not manifest within 1 year of separation.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1948 to 
September 1952.  There are no service medical records on 
file.  Evidence on file shows that the veteran had fire-
related service and his service medical records were 
destroyed.  Morning reports from the Medical Company 18th 
Infantry Regimen are on file and show that the veteran was 
admitted to the hospital on June 19, 1950, for an injury.  It 
is also noted that he was absent due to sickness on June 20, 
1950, and on July 23, 1950.  The nature of his injury and 
sickness was not described.  (It is noted that the veteran 
has reported that he fractured his hands sometime between May 
and July 1950.)  A daily sick report for the period from 
December 1950 to July 1951 shows that the veteran had taken 
sick in February 1951 and had injured himself in the line of 
duty.  Specific details regarding the veteran's injury was 
not provided.  

A September 1990 statement from B.G.K., M.D., reflects that 
the veteran's CT scan of the lumbar spine revealed a 5 
centimeter mass in the area of the left adrenal gland.  There 
was concern that this could represent a metastatic or primary 
neoplasm.  It was noted that there was some evidence of 
degenerative disc disease with some narrowing of the joint 
space, loss of disc height, and moderate bulging at L5-S1.  
No lytic or blastic bony lesions were demonstrated. 

In an October 1990 statement, C.M., M.D., indicated that the 
veteran complained of back pain with radiation into his legs.  
Following an examination, it was concluded that the veteran's 
back pain may be related to degenerative disc disease or 
perhaps related to a possible neoplasm of his adrenal gland. 

In December 1990, the veteran filed an original claim for 
compensation,  He certified that a hand condition had started 
in 1950 and that a back condition had started in December 
1990.

A March 1994 VA medical record shows that the veteran 
complained of low back pain.  It was noted that X-ray studies 
of the back revealed spondylosis.  

VA X-ray studies of the lumbosacral study, dated in August 
1997, show that the veteran had degenerative changes.  

In various statements submitted during the course of the 
veteran's appeal, he indicated that he was injured during 
service when he was stabbed in the back with a bayonet in 
February, March, or April 1951 while in Georgia.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the May 1996 rating decision and 
of the reasons and bases for the denial of his claim.  The 
Board concludes that the discussions in the May 1996 rating 
decision, statement of the case (issued in October 1996), and 
supplemental statements of the case (issued in February 1997 
and February 2002) informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
regard, it is noted that pertinent VA and private medical 
records are on file.  Such reports are VA examinations.  
38 C.F.R. § 3.326 (2001).  Additionally, morning reports are 
on file.  It is noted that exhaustive attempts were made to 
obtain the veteran's service medical records.  In 1998, the 
National Personnel Records Center (NPRC) explained that the 
veteran had fire-related service.  In other words, the 
veteran's service medical records were destroyed in a fire 
that occurred at the NPRC in 1973.  As such, further efforts 
to obtain the veteran's service medical records would be 
futile.  In sum, VA has done everything reasonably possible 
to assist the veteran, and the evidence on file is adequate 
to evaluate his claim of service connection for a back 
disability. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for arthritis may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Finally, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

From the outset, it is again pointed out that the veteran's 
service medical records are not on file as they were 
destroyed in a fire at the NPRC.  In cases where service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation to explain findings 
and conclusions and to carefully consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

A daily sick record shows that the veteran sustained some 
sort of injury in February 1951; however, the nature of this 
type of injury was not indicated.  The first post-service 
indication of a low back disability is in the 1990s, nearly 
four decades after his service separation.  Further, this 
evidence, while showing that the veteran does have a current 
back disability, does not show that such is related to any 
disease or injury in service, including any injury in 
February 1951. 

The veteran contends that he injured himself in 1951 when he 
was stabbed in the back with a bayonet, and he contends he 
has current back residuals from his inservice injury.  While 
the veteran is competent to testify as to symptomatology he 
has experienced, without medical expertise or training, he is 
not competent to offer a medical opinion as to the causation 
of his current back problems.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons are not competent to render medical 
opinions).  As such, the veteran's opinion has little 
probative value.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 

In reaching a determination, the Board notes that there is no 
competent evidence of back pathology within 1 year of 
separation from service, no evidence of continuity of 
symptomatology since service and the veteran, in his original 
claim, certified that the back condition started in 1990.  
The Board concludes that the veteran's initial certification 
that the condition started in 1990 is more probative than his 
more recent statements advanced in support of a claim for 
monetary benefits.  Furthermore, there is no evidence of 
treatment of a back disorder within decades of his release 
from service.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
conclusion, the veteran's claim of service connection must 
fail as there is no competent medical evidence on file 
showing that any current back disability is related to a 
disease or injury during service.  

Lastly, there is no indication that the veteran engaged in 
combat.  Therefore the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991) are not applicable.



ORDER

Entitlement to service connection for a back disability is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

